666 So.2d 235 (1995)
Eric Keith GIVENS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-01004.
District Court of Appeal of Florida, Second District.
December 29, 1995.
Elizabeth L. Hapner of Elizabeth L. Hapner, P.A., Tampa, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Stephen D. Ake, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, Chief Judge.
Eric Keith Givens challenges the revocation of his community control for failure to successfully complete an in-patient drug treatment program. The state presented sufficient evidence to establish that the violation was willful and substantial. We affirm the revocation.
The record on appeal does not, however, contain a formal order of revocation of community control. We remand and direct the trial court to enter a written order of revocation of community control. Cornett v. State, 506 So.2d 88 (Fla. 2d DCA 1987); see also Haynes v. State, 571 So.2d 1380 (Fla. 2d DCA 1990). The appellant need not be present.
Affirmed; remanded.
PARKER and WHATLEY, JJ., concur.